



Exhibit 10.1


EXECUTION VERSION
                                                
May 6, 2016
COUSINS PROPERTIES INCORPORATED
191 Peachtree Street NE, Suite 500
Atlanta, Georgia 30303
Attention: Pamela F. Roper


Re:
Amendment to Limited Partnership Agreement of Parkway Properties Office Fund II,
L.P.

Ladies and Gentlemen:
Reference is made to that certain Limited Partnership Agreement of Parkway
Properties Office Fund II, L.P. (the “Partnership”), dated as of May 14, 2008
(as amended from time to time, the “Partnership Agreement”), by and among PPOF
II, LLC, a Delaware limited liability company, as the general partner of the
Partnership (the “General Partner”), Parkway Properties LP, a Delaware limited
partnership (“Parkway”), and Teacher Retirement System of Texas, a public
pension fund and public entity of the State of Texas (“TRST” and together with
Parkway, the “Limited Partners”).
WHEREAS, Parkway and the General Partner have provided notice to TRST that
Parkway and Parkway Properties, Inc., a Maryland corporation (“Parkway Parent”),
have entered into an Agreement and Plan of Merger (the “Merger Agreement”),
dated as of April 28, 2016, by and among Cousins Properties Incorporated, a
Georgia corporation (“Cousins”) and Clinic Sub Inc., a wholly owned subsidiary
of Cousins (the “Merger”).
WHEREAS, TRST, as a limited partner of the Partnership, wishes to agree that the
execution of the Merger Agreement and the consummation of the transactions
contemplated thereby, on the terms and conditions set forth in the Merger
Agreement (collectively, the “Transactions”) shall not constitute (1) a “Change
of Control” under the Partnership Agreement, including under Sections 9.4 or
13.1 thereof, (2) “Cause” under the Partnership Agreement, including under
Section 13.1 thereof, or (3) a restricted “transfer” or “Transfer” by PPLP or
the General Partner of their respective interests under the Partnership
Agreement, including under Section 12.1 thereof.


WHEREAS, TRST, as a limited partner of the Partnership, the General Partner,
Parkway and Cousins, as the successor in interest to Parkway Parent upon
consummation of the Merger, wish to agree to the modification of the Partnership
Agreement as set forth in the attached Amendment, which shall become
automatically effective upon the Closing (as such term is defined in the Merger
Agreement).
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:




--------------------------------------------------------------------------------






1.
Information Regarding Merger. Cousins agrees to furnish such other material
information regarding the status of the Merger as TRST may reasonably request,
provided that Cousins shall not be required to disclose such material
information where such disclosure would jeopardize the attorney-client privilege
of Cousins or contravene any law, rule, regulation, order, judgment or decree or
binding agreement entered into prior to the date of this letter agreement.
Cousins shall promptly notify TRST if the Merger Agreement has been terminated.



2.
Representation and Warranty. The General Partner and Cousins represent and
warrant that the Merger, if consummated, will not have a material adverse effect
on the ability of the General Partner to perform its obligations pursuant to the
Partnership Agreement.



3.
Effectiveness of Amendment. Upon the Closing of the Merger, the attached
Amendment shall become automatically effective.



4.
Agreement Regarding Merger. TRST hereby agrees that the execution of the Merger
Agreement and the Transactions shall not constitute (1) a “Change of Control”
under the Partnership Agreement, including under Sections 9.4 or 13.1 thereof,
(2) “Cause” under the Partnership Agreement, including under Section 13.1
thereof, or (3) a restricted “transfer” or “Transfer” by PPLP or the General
Partner of their respective interests under the Partnership Agreement, including
under Section 12.1 thereof.



5.
Drop Dead Date. If the Closing of the Merger does not occur on or prior to March
31, 2017, or Cousins gives notice in writing to TRST that the Merger Agreement
has been terminated, this letter agreement and the Amendment shall become null
and void ab initio.



6.
Legal Fees. Promptly upon demand, Cousins shall pay or reimburse TRST’s legal
fees incurred in connection with preparation of this letter and the Amendment.



7.
No Other Amendments or Waivers. Except as contemplated hereby, the Partnership
Agreement shall remain in full force and effect.



8.
Facsimile/PDF Signatures. In order to expedite the execution of this letter
agreement, telecopied or PDF signatures may be used in place of original
signatures on this letter agreement. Parties intend to be bound by the
signatures on the telecopied or PDF document, are aware that the other party
will rely on such signatures, and hereby waive any defenses to the enforcement
of the terms of this letter agreement based on the form of signature.



9.
Counterparts. This letter agreement may be executed and delivered in any number
of counterparts, each of which so executed and delivered shall be deemed to be
an original and all of which shall constitute one and the same instrument.



10.
Governing Law. This letter agreement shall be construed in accordance with and
governed by the laws of the State of Delaware, without giving effect to the
provisions, policies or principles thereof relating to choice or conflict of
laws, subject to the



2

--------------------------------------------------------------------------------





provisions of Section 10.2 of the Partnership Agreement which is incorporated
herein, mutatis mutandis.


[Signature Page Follows]






3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this letter agreement as of
the date first written above.
            
TEACHER RETIREMENT SYSTEM OF TEXAS, a public pension fund and public entity of
the State of Texas


By:_/s/ Grant Walker________________________
Grant Walker
Senior Director


PPOF II, LLC,  a Delaware limited liability company


By:__/s/ Jeremy R. Dorsett_________
     Name: Jeremy R. Dorsett
     Title: Executive Vice President and
               General Counsel


By:__/s/ Jason A. Bates___________
     Name: Jason A. Bates
     Title: EVP and Chief Investment Officer


PARKWAY PROPERTIES LP,  a Delaware limited liability partnership


By: Parkway Properties General Partners, Inc., a
 a Delaware corporation, its sole general partner


By:__/s/ Jeremy R. Dorsett_________
     Name: Jeremy R. Dorsett
     Title: Executive Vice President and
               General Counsel


By:__/s/ Jason A. Bates___________
     Name: Jason A. Bates
     Title: EVP and Chief Investment Officer


COUSINS PROPERTIES INCORPORATED, a Georgia corporation


By:__/s/ Colin Connolly___________________
Colin Connolly
Executive Vice President



[Signature Page to Letter Agreement]




